Shientag, J.
(dissenting). I dissent with respect to the appeal from the order which granted plaintiff’s motion for an injunction and shall briefly give my reasons. There is involved in this case an alleged unfair labor practice specifically so defined by the Taft-Hartley Law (U. S. Code, tit. 29, § 141 et seq.). That being so, the issue should be determined in the first instance, at any rate, by the National Labor Relations Board, which has jurisdiction under the circumstances here presented, including the right to apply to the Federal courts for an appropriate injunction as the situation may warrant (Auto. Workers v. Wis. Board, 336 U. S. 245; Bus Employees v. Wisconsin Board, 340 U. S. 383, and particularly Note 12, p. 390).
*91Notwithstanding the primary, if not exclusive, jurisdiction of the National Labor Relations Board to deal with the alleged unfair labor practice here involved, a State court nevertheless has the power to deal with violence and disorder within the territory of the State, in connection with strikes and with picketing thereunder. Such State jurisdiction, however, is limited to the violence and to the implications resulting therefrom; its jurisdiction to deal with the alleged unfair labor practice specifically defined as such under the Taft-Hartley Law is not extended because of the existence of violence and disorder in connection with the strike. If there had been no violence or disorder, the State courts would have had no jurisdiction, in the first instance at any rate, to issue an injunction in this case, because of the alleged unfair labor practice. Such jurisdiction is not conferred merely because of the existence of violence and disorder.
I reach the conclusion, therefore, that under the situation -here presented a State court would have jurisdiction (1) to enjoin violence or disorder in connection with the strike and the picketing thereunder; (2) to enjoin the picketing in its entirety, if it were so permeated with violence that peaceful picketing could not reasonably be anticipated; or (3) to direct a hearing on the issue of violence and disorder to determine whether, and to what extent, the picketing should be enjoined.
It is my opinion that irrespective of whether there is here involved a labor dispute within the meaning of section 876-a of the New York Civil Practice Act, the issue of violence, under the circumstances disclosed in this record, it not one which should be disposed of on affidavits, but should be determined only after a hearing promptly had. I therefore vote to reverse the order granting the temporary injunction and to remit the proceedings to the Special Term for a hearing, as herein indicated.
Dore, J. P., concurs with Callahan, J.; Van Voorhis, J., concurs in result in opinion, in which Cohn, J., concurs; Shientag, J., dissents in opinion.only with respect to the first appeal in which he votes to reverse the temporary injunction, but he concurs in the second appeal and votes to affirm the order denying the motion to dismiss the complaint.
Orders affirmed, with one bill of $20 costs and disbursements to the respondents. Settle order on notice.